       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 1 of 47                   FILED
                                                                                 2019 Jul-24 AM 10:27
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION


KIMBERLY STAPLES, et al.,                 )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )        7:18-cv-00160-LSC
                                          )
H. WALKER ENTERPRISES, LLC,               )
et al.,                                   )
                                          )
       Defendants.                        )

                            Memorandum of Opinion


 I.      Introduction

      Plaintiffs, John and Kimberly Staples (collectively “Plaintiffs”), bring this

action against Defendants, H. Walker Enterprises, LLC (“HWE”), Renaissance

Man Food Services, LLC (“RMFS”), and Simmons Food, Inc. (“Simmons”)

(collectively “Defendants”). Presently before the Court are cross motions for

summary judgment filed by all parties. Specifically, Plaintiffs have each filed a

motion for summary judgment asking the Court to grant summary judgment on

liability for all claims asserted in their Second Amended Complaint. (See Docs. 69 &

71.) Defendants have filed motions for summary judgment seeking dismissal of all of

Plaintiffs’ claims against them. (See Docs. 72 & 76.) Additionally, Defendant RMFS

                                    Page 1 of 47
          Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 2 of 47




moves for summary judgment in its favor on two of the three counterclaims it has

filed against Plaintiffs. (See Doc. 76.) Defendants HWE and RMFS also ask that this

Court strike an affidavit submitted as part of Plaintiffs’ evidentiary submissions.

(Doc. 106.) Finally, the parties have filed a Joint Status Report requesting that the

Court schedule an oral argument to consider these pending motions. (Doc. 103.)

          These motions have been fully briefed and are ripe for decision.1 For the

reasons that follow, Plaintiff John Staples’s (“Mr. Staples’s”) motion (doc. 69) is

due to be DENIED, and Plaintiff Kimberly Staples’s (“Mrs. Staples’s”) motion

(doc. 71) is also due to be DENIED. Defendant Simmons’s motion (doc. 72) is due

to be GRANTED in PART and DENIED in PART, and Defendants HWE and

RMFS’s motion (doc. 76) is also due to be GRANTED in PART and DENIED in

PART. Defendants HWE and RMFS’s motion to strike (doc. 106) is due to be

DENIED. The parties’ request for oral argument (doc. 103) is due to be DENIED.

    II.      Background2


1      Although afforded an opportunity to do so, Plaintiffs did not file reply briefs to support
their motions for summary judgment.

2       The majority of these facts are taken from the parties’ “Agreement Concerning
Undisputed Facts” section of their Joint Status Report, which was filed on February 4, 2019. (Doc.
66.) Other relevant facts gleaned from the parties’ motions for summary judgment are also
included. The Court “view[s] the materials presented and all factual inferences in the light most
favorable to the nonmoving party.” Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206,
1213–14 (11th Cir. 2015) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). Because the
parties at some points move for summary judgment on the same issues, it is impossible for the
Court to recount all facts in the light most favorable to the nonmoving party. In the discussion


                                            Page 2 of 47
        Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 3 of 47




       This case involves claims surrounding the termination of John Staples (“Mr.

Staples”) as well as Defendants’ alleged interference with the relationship between

his wife, Kimberly Staples (“Mrs. Staples”), and her employer DSM Sales and

Marketing, LLC (“DSM3”). In 2009, Mr. Staples began his employment with

Defendant Simmons, a food services industry business. During Mr. Staples’s

employment, Simmons provided him with written employment rules related to job

performance, progressive discipline, and fair treatment. However, the parties

dispute whether Simmons ever made any representations to Mr. Staples that his

employment would only be terminated for cause. Although Simmons was Mr.

Staples’s direct employer, his job duties included serving as the general manager of

Defendant RMFS, an entity that buys chicken from Simmons. RMFS would refund

Simmons for Mr. Staples’s compensation. Defendant HWE, which is owned by

Herschel Walker (“Walker”), is the sole owner of RMFS. Under a profit-sharing

agreement between HWE and Simmons, Simmons receives 35% of the profits

generated by RMFS. Additionally, Simmons provides the back-office accounting

functions for RMFS.




section below, the Court will indicate where necessary the material facts taken in the light most
favorable to the nonmoving party.



                                           Page 3 of 47
          Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 4 of 47




          DSM3 is a company owned by Mrs. Staples and Julie Blanchard

(“Blanchard”), who is also employed by HWE. DSM3 had a brokerage agreement

with RMFS to broker the sale of RMFS’s product. Mr. Staples signed the brokerage

agreement on behalf of RMFS, and Mrs. Staples signed the agreement on behalf of

DSM3. As part of its performance of administrative functions for RMFS, Simmons

would send DSM3 commission checks representing the amount of commissions

RMFS owed DSM3 under the brokerage agreement. These checks would be mailed

to Mrs. Staples who would then deposit them in a DSM3 bank account. In addition

to her ownership interest in DSM3, Mrs. Staples received an $85,000 annual salary

from the company. DSM3 paid Mr. Staples $40,000 per year to work as a consultant

for it.

          On December 27, 2017, Mr. Staples lost his position as general manager of

RMFS. The next day, on December 28, 2017, Mr. Staples’s employment with

Simmons was terminated. Around the same time period, on December 30, 2017,

RMFS terminated its brokerage agreement with DSM3. Additionally, in either

December 2017 or January 2018, Simmons withheld commission payments RMFS

owed DSM3. Plaintiffs contend that these actions were taken in a concerted effort to

sever their relationships with HWE, RMFS, Simmons, and DSM3. As evidence of

this, Plaintiffs point to a memo sent to Walker on December 21, 2017. In the memo,



                                      Page 4 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 5 of 47




Ronald Eisenman (“Eisenman”), an attorney who represented Walker and prepared

the paperwork necessary to form DSM3, detailed two proposals concerning

Plaintiffs’ future with these business entities. According to the memo, the proposals

were discussed during a meeting held between Simmons’s President and Walker on

December 12, 2017.

      Under Proposal A, which contemplated Plaintiffs going along with the

proposal, Mr. Staples would agree to terminate his employment as general manager

of RMFS, and his role as paid consultant to DSM3 would end. He would then sign a

one-year consultant agreement with RMFS. Mrs. Staples would resign from her

position with DSM3 and sign over her ownership interest in the company to

Blanchard. Under Proposal B, which contemplated Plaintiffs refusing to cooperate

with Proposal A, Simmons would terminate Mr. Staples’s employment and RMFS

would end its brokerage agreement with DSM3. Plaintiffs did not accept Proposal A,

which they argue led to the actions taken by Simmons and RMFS in late December

2017. Mr. Staples testified that he believes that Defendants took these actions against

him and his wife because he raised ethical concerns as to whether Simmons should

be paying an invoice on behalf of RMFS for waffle packaging that Mr. Staples asserts

was being sold through HWE rather than RMFS.




                                      Page 5 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 6 of 47




      RMFS contends that it was Mr. Staples who acted unethically during his

tenure as RMFS’s general manager. RMFS asserts that while it employed Mr.

Staples he: (1) sent an email to a competitor which contained confidential

information concerning RMFS’s sales and volume revenue; (2) caused RMFS to

enter into a broker arrangement with Diversified Sales & Marketing, an entity that

Mrs. Staples had a 60% ownership interest in; (3) paid unauthorized commissions on

behalf of RMFS to DSM3; (4) asked a prospective broker for RMFS to hire Mrs.

Staples and his daughter as a quid pro quo for RMFS’s business; and (5) approved

reimbursement of his personal expenses by RMFS.

      At some point, Walker contacted Kristin Caffey (“Caffey”), a professional

within the food services industry, to complain about Mr. Staples. Mr. Staples

contends that at the time this conversation took place Sysco Corporation (“Sysco”)

employed Caffey. HWE and RMFS assert that Caffey was employed by Radian,

another food services industry business. According to Caffey, Walker made

disparaging remarks about Mr. Staples and told her that Mr. Staples had “stolen

money from him or his business.” (See Doc. 70-8 at 4.) Caffey then began to hear

from others in the food services industry who reported receiving similar calls from

Walker about Mr. Staples.




                                    Page 6 of 47
        Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 7 of 47




       The parties agree that Mr. Staples’s employment relationship with Simmons

arose in Arkansas. Around May 2015, Mrs. Staples moved from Arkansas to

Alabama. Mr. Staples followed Mrs. Staples to Alabama in either August or

September of 2015 and worked remotely for Simmons until his termination. Thus,

at the time of the events giving rise to this lawsuit, Plaintiffs were full-time residents

of Alabama.

III.       Standard

        Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact 3 and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if “the record taken as a

whole could lead a rational trier of fact to find for the nonmoving party.” Hickson

Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004). A genuine

dispute as to a material fact exists “if the nonmoving party has produced evidence

such that a reasonable factfinder could return a verdict in its favor.” Greenberg v.

BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v.

Valley Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge

should not weigh the evidence, but determine whether there are any genuine issues




3       A material fact is one that “might affect the outcome of the case.” Urquilla-Diaz v. Kaplan
Univ., 780 F.3d 1039, 1049 (11th Cir. 2015).


                                           Page 7 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 8 of 47




of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986).

      In considering a motion for summary judgment, trial courts must give

deference to the non-moving party by “view[ing] the materials presented and all

factual inferences in the light most favorable to the nonmoving party.” Animal Legal

Def. Fund, 789 F.3d at 1213–14 (citing Adickes, 398 U.S. at 157. However,

“unsubstantiated assertions alone are not enough to withstand a motion for

summary judgment.” Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987).

Conclusory allegations and “mere scintilla of evidence in support of the nonmoving

party will not suffice to overcome a motion for summary judgment.” Melton v.

Abston, 841 F.3d 1207, 1219 (11th Cir. 2016) (per curiam) (quoting Young v. City of

Palm Bay, Fla., 358 F.3d 859, 860 (11th Cir. 2004)). In making a motion for summary

judgment, “the moving party has the burden of either negating an essential element

of the nonmoving party’s case or showing that there is no evidence to prove a fact

necessary to the nonmoving party’s case.” McGee v. Sentinel Offender Servs., LLC,

719 F.3d 1236, 1242 (11th Cir. 2013). Although the trial courts must use caution when

granting motions for summary judgment, “[s]ummary judgment procedure is

properly regarded not as a disfavored procedural shortcut, but rather as an integral

part of the Federal Rules as a whole.” Celotex Corp. v. Catrett, 477 U.S. 317, 327



                                       Page 8 of 47
        Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 9 of 47




(1986). This standard does not change when a court is presented with cross-motions

for summary judgment. See Griffis v. Delta Family-Care Disability, 723 F.2d 822, 824

(11th Cir. 1984).

IV.    Discussion 4

       The parties’ summary judgment motions involve several discrete issues.

Central to the parties’ dispute is whether Alabama or Arkansas law applies to several

of the claims asserted. The Court will first address which state’s substantive law

applies. After disposing of this choice of law issue, the Court will then address the

claims brought by Plaintiffs in their Second Amended Complaint. The Court will

finally address whether RMFS is entitled to summary judgment on its counterclaims.

       A.     Choice of Law

       The parties dispute whether Arkansas or Alabama law governs Mr. Staples’s

claims for wrongful termination and tortious interference with his employment

relationship with Simmons.5 A federal court sitting in diversity must apply the choice

of law rules of the state in which it sits. U.S. Fid. & Guar. Co. v. Liberty Surplus Ins.


4       The parties have requested that the Court schedule an oral argument to consider their
motions for summary judgment. (Doc. 103.) The parties’ written briefs adequately address the
issues presented by their motions. Thus, the Court does not require additional argument, and the
parties’ request for oral argument is due to be denied.

5       The parties are in agreement that Alabama law governs the other claims asserted by
Plaintiffs. As such, at this summary judgment stage, the Court will assume without deciding that
Alabama law does indeed apply to those claims.


                                           Page 9 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 10 of 47




Corp., 550 F.3d 1031, 1033 (11th Cir. 2008) (citing Klaxon Co. v. Stentor Elec. Mfg.

Co., 313 U.S. 487, 496 (1941)). “Alabama law follows the traditional conflict-of-law

principles of lex loci contractus and lex loci delicti.” Precision Gear Co. v. Cont’l Motors,

Inc., 135 So. 3d 953, 956 (Ala. 2013) (quoting Lifestar Response of Ala., Inc. v. Admiral

Ins. Co., 17 So. 3d 200, 213 (Ala. 2009)). Under these principles, a contract is

governed by the law of the place where the contract is made, and tort claims are

governed according to the law of the state where the injury occurred. See id.

Accordingly, to determine which state’s substantive law applies, the Court must first

determine whether these claims sound in contract or in tort.

       Regardless of whether a tort claim arose from a business relationship, it is still

treated as a tort claim for the purposes of Alabama’s conflict-of-law precedent. See

Batey & Sanders, Inc. v. Dodd, 755 So. 2d 581, 583 (Ala. Civ. App. 1999). Thus, Mr.

Staples’s claim for tortious interference with his business relationship with Simmons

sounds in tort and is governed by the law of the state where Mr. Staples’s alleged

injury occurred.

       Mr. Staples argues that Arkansas law governs this claim because his

employment relationship with Simmons was based in Arkansas. However, under lex

loci delicti, “it is not the site of the alleged tortious act that is relevant, but the site of

the injury, or the site of the event that created the right to sue.” Glass v. S. Wrecker



                                         Page 10 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 11 of 47




Sales, 990 F. Supp. 1344, 1347 (M.D. Ala. 1998). Where a plaintiff’s damages are

primarily financial in nature “the ‘injury’ for choice of law purposes occurs in the

jurisdiction where those economic damages are felt.” See Doug’s Coin & Jewelry, Inc.

v. Am.’s Value Channel, Inc., No. 2:12-cv-1095-MHH, 2015 WL 3632228, at *8

(N.D. Ala. June 10, 2015) (citing Fitts v. Minn. Mining & Mfg. Co., 581 So. 2d 819,

820 (Ala. 1991)). Consistent with this principle, federal courts applying lex loci delicti

to tortious interference claims have repeatedly concluded that those claims are

governed by the law of the state in which the plaintiff suffered an economic impact.

See, e.g., Chambers v. Cooney, No. 07-0373-WS-B, 2007 WL 2493682, at *11 (S.D.

Ala. Aug. 29, 2007); Bradbury Co. v. Teissier-duCros, 387 F. Supp. 2d 1167, 1173 (D.

Kan. 2005).

       Here, the tortious interference with business relationship claim at issue is

based on Mr. Staples’s assertion that HWE and RMFS took actions that caused

Simmons to terminate his employment. The damage that Mr. Staples alleges to have

suffered from this interference is loss of income. Because this injury is financial in

nature, the Court concludes that the law of the place where Mr. Staples suffered the

economic impact of HWE and RMFS’s alleged actions should be applied to this

claim. It is undisputed that at the time of his termination and the alleged interference

with his employment Mr. Staples resided in Alabama. Therefore, Mr. Staples’s



                                       Page 11 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 12 of 47




financial injury from his loss of employment was necessarily felt in Alabama rather

than Arkansas. Thus, Alabama law governs this claim.

      Mr. Staples’s wrongful termination claims are brought under three different

theories of liability: (1) breach of express contract; (2) breach of the implied covenant

of good faith and fair dealing; and (3) termination in violation of public policy. (See

Doc. 70 at 24–30.) Mr. Staples’s claims for breach of the implied covenant of good

faith and fair dealing and termination in violation of public policy are essentially

claims for retaliatory discharge. This is evidenced by the cases Mr. Staples cites to

support these claims. See, e.g., Smith v. Am. Greetings Corp., 804 S.W.2d 683, 684–

85 (Ark. 1991) (noting that under Arkansas law there is an implied covenant of good

faith and fair dealing which includes a prohibition on discharges “which

contravene[ ] public policy”); Scholtes v. Signal Delivery Serv., Inc., 548 F. Supp.

487, 494 (W.D. Ark. 1982). Similar to retaliatory discharge claims, which in Alabama

are recognized when an employer terminates an employee for seeking to recover

workers’ compensation benefits, see Ala. Code § 25-5-11.1, the principles discussed

in these cases apply to situations where an employee is fired for refusing to commit

a wrong, for exercising a statutory right, or for otherwise seeking to “further the

public good.” See Smith, 804 S.W.2d at 684–85.




                                       Page 12 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 13 of 47




       Under Alabama choice of law principles, “a claim alleging retaliatory

discharge sounds in tort, not in contract.” Batey, 755 So. 2d at 583. Thus, these

claims are also governed by the law of the place of Mr. Staples’s injury. Simmons

asserts that, as with Mr. Staples’s interference with business relationship claim,

Alabama law should control Mr. Staples’s wrongful termination claims because it is

where he felt the economic impact of his termination. The Court disagrees. The

Alabama Supreme Court has cautioned against utilizing a broad test where the place

of financial harm is always determinative as to where a plaintiff’s alleged injury

occurred. See Ex parte U.S. Bank Nat’l Ass’n, 148 So. 3d 1060, 1071–72 (Ala. 2014).

Instead, the court has reiterated that under lex loci delicti “the place of injury is in the

state where the ‘fact which created the right to sue’ occurs.” See id. at 1070 (quoting

Ala. Great S. R.R. v. Carroll, 11 So. 803, 806 (Ala. 1892)). Thus, to determine

whether it should apply the law of the place of financial harm a court must first look

to the nature of the particular claim at issue. See id. (distinguishing malicious

prosecution and bad faith insurance claims from tortious interference and fraud

claims where federal courts sitting in Alabama have looked to the law of the state of

plaintiffs’ financial injuries).

       Applying these principles, the Court concludes that the law of the place of

termination should control Mr. Staples’s wrongful discharge claims. Unlike with



                                        Page 13 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 14 of 47




tortious interference and fraud claims, retaliatory discharge claims do not require

plaintiffs to prove, as an element of those claims, financial injury. See Ala. Power Co.

v. Aldridge, 854 So. 2d 554, 563 (Ala. 2002) (noting that pursuant to Ala. Code § 25-

5-11.1 a prima facie case of retaliatory discharge requires a showing of: “(1) an

employment relationship, (2) an on-the-job injury, (3) knowledge on the part of the

employer of the on-the-job injury, and (4) subsequent termination of employment

based solely upon the employee’s on-the-job injury and the filing of a workers’

compensation claim”). As such, although the place where a plaintiff suffered

financial injury from an alleged retaliatory discharge and the location of the plaintiff’s

termination are typically the same, Alabama courts have mainly focused on where

the plaintiff was terminated when conducting a choice of law analysis on these types

of claims. See, e.g., Batey, 755 So. 2d at 583 (“It is undisputed that [plaintiff’s]

employment was terminated in Georgia. Because the wrong complained of occurred

in Georgia, the law of Georgia applies.”). Here, the record reflects that Simmons

terminated Mr. Staples in Arkansas. Thus, the Court will apply Arkansas law to his

retaliatory discharge claims. 6 Any contract that existed between Simmons and Mr.


6       Simmons contends that this result is inconsistent with the Second Amended Complaint’s
assertion that venue is proper in this Court because “the acts giving rise to liability occurred in
the counties located in the Western Division of the Northern District of Alabama.” (See Doc. 38
¶ 23.) The Court finds this argument unpersuasive. The venue statute provides that venue is
proper in “a judicial district in which a substantial part of the events or omissions giving rise to
the claim occurred.” See 28 U.S.C. § 1391(b)(2). It does not require all acts giving rise to a


                                            Page 14 of 47
        Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 15 of 47




Staples was made in Arkansas. Accordingly, Arkansas law governs Mr. Staples’s

claims for breach of express contract as well.

        B.      Count One: Interference with Business Relationship of Mr.
                Staples and Simmons

        In Count One, Mr. Staples alleges that HWE and RMFS tortiously interfered

with his employment relationship with Simmons by seeking to have Simmons

terminate his employment. Under Alabama law, the elements of a claim for wrongful

interference with a business relationship are: “(1) the existence of a [protectable]

business relationship; (2) of which the defendant knew; (3) to which the defendant

was a stranger; (4) with which the defendant intentionally interfered; and (5)

damage.” White Sands Grp., LLC, v. PRS II, LLC, 32 So. 3d 5, 14 (Ala. 2009). A

defendant is a participant in rather than a stranger to a business relationship if “(1)

[it] is an essential entity to the purported business relations; (2) the allegedly injured

relations are inextricably a part of or depend upon [its] contractual or business

relations; (3) [it] would benefit economically from the alleged injured relations; or

(4) both [it] and the plaintiff are parties to a comprehensive interwoven set of

contracts or relations.” Waddell & Reed, Inc. v. United Inv’rs Life Ins. Co., 875 So. 2d



plaintiff’s claims to occur in that judicial district. Here, many of the acts complained of by
Plaintiffs did in fact occur in this judicial district. It just so happens that “the act which created
the right to sue” on Mr. Staples’s wrongful termination claims occurred in Arkansas. Thus,
under lex loci delicti, Arkansas law applies to those claims.


                                              Page 15 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 16 of 47




1143, 1156 (Ala. 2003) (quoting Britt/Paulk Ins. Agency, Inc. v. Vandroff Ins. Agency,

Inc., 952 F. Supp. 1575, 1584 (N.D. Ga. 1996)).

      Here, HWE and RMFS were participants in Mr. Staples’s employment

relationship with Simmons. Although Simmons was Mr. Staples’s direct employer,

Mr. Staples performed work for RMFS through Simmons. Indeed, it is undisputed

that Mr. Staples’s job duties for Simmons included serving as RMFS’s general

manager. Additionally, as part of the business relationship between Simmons and

RMFS, RMFS would reimburse Simmons for the compensation it paid Mr. Staples.

Therefore, Mr. Staples’s employment relationship with Simmons was “inextricably

a part of or depend[ed] upon” Simmons’s relationship with RMFS. Id. As it is

undisputed that HWE is the sole owner of RMFS, RMFS only existed because of

HWE. Thus, without HWE, there would be no RMFS for Mr. Staples to manage.

The fact that HWE and Simmons have a profit-sharing agreement where they split

the profits generated by RMFS further demonstrates that these entities were

interdependent and that HWE was not a stranger to Mr. Staples’s employment

relationship with Simmons. Mr. Staples acknowledges that HWE and RMFS were

parties to what he refers to as “the Joint Venture [that he] managed.” (See Doc. 87

at 15.) Based on these facts, it is apparent that Mr. Staples, Simmons, HWE, and




                                     Page 16 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 17 of 47




RMFS were all “parties to a comprehensive interwoven set of . . . [business

relations]” connected to Mr. Staples’s employment. See Waddell, 875 So. 2d at 1156.

       Simply put, HWE, RMFS, and Simmons were all working together to

generate profits from RMFS’s sales. Simmons employed Mr. Staples to help

generate profits for these three business entities. Accordingly, HWE and RMFS

were not strangers to Mr. Staples’s employment relationship with Simmons. Thus,

with respect to Count One, Mr. Staples’s motion for summary judgment is due to be

denied, and HWE and RMFS’s motion for summary judgment as to this Count is

due to be granted.

       C.     Count Two: Interference with Business Relationship of Mr.
              Staples and DSM3

       In Count Two, Mr. Staples alleges that RMFS and HWE wrongfully

interfered with his consulting agreement with DSM3. 7 As with Count One, this claim

fails because HWE and RMFS were participants in Mr. Staples’s relationship with

DSM3. Mr. Staples argues that HWE and RMFS were strangers to his relationship

with DSM3 because neither entity was a party to his consulting agreement with


7       In his motion for summary judgment, Mr. Staples contends that Simmons is also liable for
interfering with his consulting agreement with DSM3. (See Doc. 70 at 32–33.) This claim is not
asserted against Simmons in Plaintiffs’ Second Amended Complaint. (See Doc. 38.) Because
Plaintiffs’ Second Amended Complaint, which is the operative complaint, does not bring a claim
against Simmons for interference with Mr. Staples’s consulting agreement with DSM3, Mr.
Staples’s motion for summary judgment against Simmons on this claim is due to be denied.
Further, any such asserted claim against Simmons is struck and dismissed.


                                          Page 17 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 18 of 47




DSM3. However, the test for whether or not a defendant was a stranger to a business

relationship is not this narrow. Instead, a defendant is a participant in a business

relationship if the defendant “has any beneficial or economic interest in, or control

over, that relationship.” Tom’s Foods, Inc. v. Carn, 896 So. 2d 443, 454 (Ala. 2004)

(citation omitted).

      Here, the brokerage agreement between RMFS and DSM3 provided that

DSM3 was to broker the sale of RMFS’s products. Because DSM3 was RMFS’s

broker, RMFS had an economic interest in DSM3’s success. This included the

success of its relationship with its consultants, such as Mr. Staples. As HWE is

entitled to the majority of profits generated by RMFS, it too had an economic interest

in Mr. Staples’s success as a DSM3 consultant. Moreover, DSM3, Mr. Staples,

HWE, and RMFS were all parties to a “comprehensive set of interwoven

contracts.” See Waddell, 875 So. 2d at 1156. As RMFS and HWE note, under the

brokerage agreement, DSM3 received commissions from RMFS in exchange for

selling RMFS’s products. These commissions produced income for DSM3, which

allowed it to pay Mr. Staples’s consulting fee. Thus, Mr. Staples’s ability to receive

his $40,000 consultant fee was directly tied to RMFS’s, and by extension HWE’s,

relationship with DSM3. Accordingly, HWE and RMFS were not strangers to Mr.

Staples’s consulting arrangement with DSM3. Therefore, with respect to Count



                                     Page 18 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 19 of 47




Two, Mr. Staples’s motion for summary judgment is due to be denied, and HWE

and RMFS’s motion for summary judgment as to this Count is due to be granted.

       D.     Count Three: Civil Conspiracy – Interference with Business
              Relationship of Mr. Staples and DSM3

       In Count Three, Mr. Staples asserts a civil conspiracy claim against HWE and

RMFS, alleging that they conspired to interfere with his relationship with DSM3.8

The tort of civil conspiracy consists of “the combination of two or more persons to

do (a) something that is unlawful, oppressive, or immoral; or (b) something that is

not unlawful, oppressive or immoral, by unlawful, oppressive, or immoral means; or

(c) something that is unlawful, oppressive, or immoral, by unlawful, oppressive, or

immoral means.” Johnson v. Shirley, 539 So. 2d 165, 169 (Ala. 1988). “Conspiracy

itself furnishes no civil cause of action. Therefore, a conspiracy claim must fail if the

underlying act itself would not support an action.” Triple J Cattle, Inc. v. Chambers,

621 So. 2d 1221, 1225 (Ala. 1993) (internal citations omitted). As stated above, Mr.

Staples’s claim that HWE and RMFS interfered with his relationship with DSM3

fails as a matter of law. Accordingly, with respect to Count Three, Mr. Staples’s




8       Mr. Staples argues that Simmons is also liable for conspiring to interfere with his
relationship with DSM3. (See Doc. 70 at 34–36.) But, as with Count Two, Mr. Staples did not bring
this claim against Simmons in his Second Amended Complaint. (See Doc. 38.) Therefore, Mr.
Staples’s motion for summary judgment against Simmons on this claim is due to be denied.
Further, any such asserted claim against Simmons is struck and dismissed.


                                          Page 19 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 20 of 47




motion for summary judgment is due to be denied, and HWE and RMFS’s motion

for summary judgment as to this Count is due to be granted.

      E.     Count Four: Intentional Interference with Business Relationship
             and Employment of Mrs. Staples

      In Count Four, Mrs. Staples brings an intentional interference with business

relationship claim against all three Defendants, asserting that they interfered with

her ownership interest and employment status with DSM3. Mrs. Staples’s

intentional interference with business relationship claim is based on the actions taken

by Defendants towards DSM3 in December 2017 and January 2018. Specifically,

Mrs. Staples points to Simmons’s withholding of the commissions owed DSM3 and

RMFS’s termination of the brokerage agreement.

      Though none of the Defendants had a direct contractual relationship with

Mrs. Staples, they were not strangers to her allegedly injured relations with DSM3.

As stated above, due to the brokerage agreement between RMFS and DSM3, RMFS

and HWE had an economic interest in DSM3’s business relationships. This included

its relationship with Mrs. Staples. Moreover, Simmons also derived an economic

benefit from DSM3’s financial wellbeing. Because Simmons was entitled to a share

of RMFS’s profits, Simmons necessarily stood to benefit from any sales brokered by

DSM3 on behalf of RMFS. Additionally, like Mr. Staples’s consulting fee, Mrs.

Staples’s salary and the profits she earned from DSM3 were directly tied to


                                      Page 20 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 21 of 47




Defendants’ business relationships. Because of the brokerage agreement, RMFS

paid DSM3 commissions. DSM3 depended on Simmons to send it these

commissions and used these commissions to help pay Mrs. Staples’s salary. Thus,

Defendants were participants in Mrs. Staples’s relationship with DSM3.

       The record also reflects that Mrs. Staples’s ownership interest and

employment with DSM3 were “inextricably a part of or dependent upon”

Defendants’ relationships with DSM3. See Waddell, 875 So. 2d at 1156. The gist of

Mrs. Staples’s interference claim is that RMFS’s termination of the brokerage

agreement with DSM3 and Simmons’s withholding of the commissions were meant

to end her ownership of DSM3 and employment status with the company. 9 Mrs.

Staples admits that her claim is that Defendants terminated the brokerage agreement

to “force or coerce [her] to sell her interest in and give up her employment in

DSM3.” (See Doc. 85 at 5.) If Defendants’ relationships with DSM3 were such that

suspension of those relationships would directly result in Mrs. Staples’s relationship


9       Mrs. Staples also contends that Defendants poached employees from DSM3. (See Doc. 85
at 7.) However, after review of the evidentiary submissions referenced by Plaintiffs, the Court was
unable to find any evidence that this occurred. There is evidence that due to Defendants’ actions
Mrs. Staples could no longer pay DSM3’s employees. But this evidence merely reiterates that Mrs.
Staples’s ownership interest in DSM3 was dependent upon Defendants’ relationship with DSM3.
Evidence that Simmons fired Mrs. Staples’s daughter around this same time period is also
insufficient to support her interference claim. Mrs. Staples has failed to explain how her daughter’s
termination interfered with her relationship with DSM3. Moreover, as Simmons was the entity
that employed Mrs. Staples’s daughter, Mrs. Staples can hardly say that it was a stranger to that
relationship.



                                            Page 21 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 22 of 47




with DSM3 ending, they were not strangers to Mrs. Staples’s relationship with

DSM3. Instead, this suggests that the only reason Mrs. Staples was able to maintain

her relationship with DSM3 was because of DSM3’s business relationships with

Defendants. Thus, Mrs. Staples’s interference claim fails as a matter of law.

      Mrs. Staples’s interference claim with respect to termination of the brokerage

agreement also fails because RMFS had the right to terminate its brokerage

agreement with DSM3. Tortious interference cannot be based upon a party doing

what it has the right to do. See Colonial Bank v. Patterson, 788 So. 2d 134, 139 (Ala.

2000), overruled on other grounds by White Sands, 32 So. 3d at 12. Mrs. Staples admits

that RMFS had the right to terminate the brokerage agreement for any reason. (See

Doc. 75-3 at 8.) Additionally, the record reflects that RMFS had previously

terminated two other brokerage agreements under similar provisions. (See id.) This

demonstrates that termination of the brokerage agreement was justified, and thus,

Defendants cannot be held liable for tortious interference for doing so. See White

Sands, 32 So. 3d at 18 (maintaining that justification is an affirmative defense but

noting that in certain circumstances defendants could be entitled to judgment as

matter of law on defense of justification). Accordingly, with respect to Count Four,




                                     Page 22 of 47
        Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 23 of 47




Mrs. Staples’s motion for summary judgment is due to be denied, and Defendants’

motions for summary judgment as to this Count are due to be granted. 10

       F.      Count Five: Breach of Fiduciary Duty

       In Count Five, Mrs. Staples brings a breach of fiduciary duty claim against

HWE and RMFS. The elements of a breach of fiduciary duty claim are “the

existence of a fiduciary duty, a breach of that duty, and damage suffered as a result

of that breach.” Aliant Bank. v. Four Star Invs., Inc., 244 So. 3d 896, 907 (Ala. 2017).

Fiduciary relationships typically arise in one of four scenarios:

       (1) when one person places trust in the faithful integrity of another, who
       as a result gains superiority or influence over the first, (2) when one
       person assumes control and responsibility over another, (3) when one
       person has a duty to act for or give advice to another on matters falling
       within the scope of the relationship, or (4) when there is a specific
       relationship that has traditionally been recognized as involving fiduciary
       duties, as with a lawyer and a client or a stockbroker and a customer.

Id. at 916 (quoting Swann v. Regions Bank, 17 So. 3d 1180, 1193 (Ala. Civ. App.

2008)).




10       In her response to Simmons’s motion for summary judgment on this claim, Mrs. Staples
cites to Arkansas law, stating that Simmons is vicariously liable for HWE and RMFS’s interference
in her relationship with DSM3. (See Doc. 85 at 6.) However, as Mrs. Staples has previously
conceded, Alabama law applies to her interference with business relationship claim. Any injury
Mrs. Staples suffered as a result of Defendants’ actions occurred in Alabama as she does not
dispute: (1) that at the time of Defendants’ actions she was a full-time resident of Alabama; (2) that
Simmons would send the commission checks RMFS owed DMS3 to her Alabama address; and (3)
that she operated DSM3 from her home in Alabama.


                                            Page 23 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 24 of 47




      Mrs. Staples bases her breach of fiduciary duty claim on her assertion that both

Eisenman and Blanchard were participants in the plan to force her out of DSM3.

According to Mrs. Staples, due to Eisenman’s position as the attorney who helped

form DSM3 and Blanchard’s position as a co-member of DSM3, their participation

in this plan breached fiduciary duties owed her, and they did so as agents for HWE

and RMFS.

      Mrs. Staples’s motion for summary judgment on her breach of fiduciary duty

claim is due to be denied. While the Court agrees with Mrs. Staples that her

relationship with Blanchard, as co-members of DSM3, is the type of relationship

from which a fiduciary duty would normally attach, DSM3’s LLC Agreement

includes a provision that states that its members “waive to the fullest extent

permitted . . . any duty or other obligation, if any, that a Member may have to the

Company or another Member, (including fiduciary duties).” (See Doc. 95-5 at 41.)

Viewing this evidence in the light most favorable to HWE and RMFS, Blanchard did

not breach any duty by participating in plans to force Mrs. Staples out of her position

with DSM3. Furthermore, at this summary judgment stage, the Court cannot

conclusively determine whether Eisenman owed Mrs. Staples any fiduciary duties.

As one of two members in a LLC that Eisenman helped form, it may have been

reasonable for Mrs. Staples to place trust in Eisenman and assume that he would act



                                      Page 24 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 25 of 47




in her best interest in his dealings related to that LLC. However, HWE and RMFS

have presented evidence that casts doubt as to whether Eisenman’s relationship with

Mrs. Staples rose to the level of a fiduciary. Specifically, Eisenman testified that

“[i]n creating the DSM3 LLC Agreement, I acted solely as counsel to RMFS” and

stated that he never communicated with Mrs. Staples about the DSM3 LLC

Agreement, but instead, performed the legal work necessary to form DSM3 at the

behest of Walker. (See Doc. 95-4 at 3.) Accordingly, Mrs. Staples is not entitled to

summary judgment on her breach of fiduciary duty claim.

       HWE and RMFS contend that they are entitled to summary judgment on this

claim because any fiduciary duties Blanchard and Eisenman owed Mrs. Staples fell

outside the scope of their agency relationships with HWE and RMFS. “The test to

be applied in determining the existence of an agency relationship under the doctrine

of respondeat superior is whether the alleged principal reserved a right of control

over the manner of the alleged agent’s performance.” Wood v. Shell Oil Co., 495 So.

2d 1034, 1036 (Ala. 1986). “Summary judgment on the issue of agency is generally

inappropriate because this issue is a question of fact to be determined by the trier of

fact.” See id. at 1035.

       A question of fact exists on the issue of whether Eisenman and Blanchard’s

relationship with Mrs. Staples arose out of their roles as agents for HWE and RMFS.



                                      Page 25 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 26 of 47




According to Mrs. Staples, Blanchard told her that “she worked for the parent

company [HWE]” and appeared to have no “interest in helping out [DSM3] or

being involved in the business.” (See Doc. 73-1 at 11.) Moreover, Mr. Staples testified

that Blanchard “constantly told us she worked for HWE” and “refused to even take

a [DSM3] email address.” (See Doc. 70-1 at 21.) Viewing this evidence in the light

most favorable to Mrs. Staples, Blanchard’s role as a member of DSM3, and the

duties she incurred due to this role, fell within the scope of her agency relationship

with HWE. Additionally, there is evidence that Eisenman’s relationship with Mrs.

Staples grew out of his relationship with HWE and RMFS. It appears from the record

that Eisenman has a long-standing relationship with Walker and his companies and

that he has performed various legal work for Walker throughout the years. Moreover,

as stated, Eisenman testified that Walker was the person who directed him to prepare

the necessary papers for the creation of DSM3 and that he believed he was acting

solely as counsel to RMFS. Based on this evidence, a rational jury could conclude

that Eisenman was acting as an agent of RMFS when he arguably assumed fiduciary

obligations towards Mrs. Staples and subsequently breached those duties.

Therefore, RMFS and HWE’s motion for summary judgment on Mrs. Staples’s

breach of fiduciary duty claim is also due to be denied.




                                      Page 26 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 27 of 47




      G.     Count Six: Mrs. Staples’s Civil Conspiracy Claim

      In Count Six, Mrs. Staples claims that Defendants conspired to harm her

relationship with DSM3. The underlying torts that she says supports this claim are

her intentional interference with business relationship and breach of fiduciary duty

claims. Because Mrs. Staples’s interference claim fails as a matter of law, she cannot

use that claim to support a claim for civil conspiracy. See Triple J Cattle, Inc., 621 So.

2d at 1225. However, as stated above, a question of fact remains as to whether HWE

and RMFS can be held liable for breach of fiduciary duty. Therefore, HWE and

RMFS’s motion for summary judgment as to Count Six is due to be denied.

Moreover, it is at least arguable that Simmons’s withholding of the commission

checks and alleged participation in the proposals outlined by Eisenman demonstrates

that Simmons agreed to assist HWE, RMFS, and their agents in breaching the

asserted fiduciary obligations. Thus, Simmons is not entitled to summary judgment

on Count Six. Because, viewing the evidence in the light most favorable to

Defendants, a rational jury could find that there was no breach of fiduciary duty, Mrs.

Staples’s motion for summary judgment as to Count Six is also due to be denied.




                                       Page 27 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 28 of 47




      H.        Counts Seven & Eight: Wrongful Termination

      In Counts Seven and Eight, Mr. Staples brings claims for wrongful

termination under several different theories of liability. The Court will address each

in turn.

           1.     Express Contract

      Mr. Staples states that his claims for breach of express contract are based on

the following: (1) multiple assurances made to him by Simmons about his

employment; and (2) written employment rules Simmons provided him related to

job performance, progressive discipline, and fair treatment.

      As an initial matter, Simmons argues that the Court should not consider Mr.

Staples’s claims for breach of express contract because they were made for the first

time in his motion for summary judgment. The Court disagrees with Simmons’s

contention that it was not on notice that Mr. Staples’s breach of contract claims were

at least partly based on what Mr. Staples alleges were express representations made

by Simmons. While Count Seven of the Second Amended Complaint is labeled as a

claim for breach of “[i]mplied contract and [p]romissory [e]stoppel,” the allegations

contained within that count assert that Simmons’s representatives “stated,

represented, and promised Mr. Staples that in exchange for [his] promise or

agreement to . . . come to work for Simmons and ‘run’ the special Simmons, HWE,



                                     Page 28 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 29 of 47




and/or RMFS relationship, Simmons would employ him indefinitely except for good

cause.” (See Doc. 38 ¶ 69.) Mr. Staples further alleged that “[b]ased on . . .

statements, representations, and promises” from Simmons he entered into an

employment relationship with Simmons. (See id. ¶ 70.) These allegations show that

the essence of Mr. Staples’s wrongful termination claim remains the same—that

Simmons violated express representations made about his job security. Thus, the

Court will consider whether Mr. Staples is entitled to summary judgment on his

claim that Simmons terminated him in breach of its previous assurances.

      Mr. Staples’s motion for summary judgment under this theory of liability is

due to be denied. Under Arkansas law, “an at-will employee may be discharged for

good cause, no cause, or even a morally wrong cause.” Smith, 804 S.W.2d at 684.

Although Mr. Staples testified that Simmons told him that he would only be

terminated for cause, (doc. 70-1 at 22), Simmons has presented conflicting evidence

that suggests that Mr. Staples was actually an employee terminable at-will. For

example, Mr. Staples’s offer letter stated that Mr. Staples’s employment with

Simmons was at-will, and Simmons’s President testified that Mr. Staples was never

told that he could only be fired from Simmons for good cause. Thus, viewing the

evidence in the light most favorable to Simmons, it did not need good cause to

terminate Mr. Staples.



                                    Page 29 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 30 of 47




      However, “when an employer makes definitive statements about what its

conduct will be, an employee has a contractual right to expect the employer to

perform as promised.” Crain Indus., Inc. v. Cass, 810 S.W.2d 910, 915 (Ark. 1991).

Thus, Arkansas courts have held that the employment at will doctrine does not apply

“where there is an agreement that the employment is for a specified time, in which

case firing may only be for cause, or where an employer’s employment manual

contains an express provision stating that the employee will only be dismissed for

cause and that provision is relied upon by the employee.” Id. at 913.

      As stated, there is at least a question of fact as to whether Simmons ever

represented to Mr. Staples that he would only be fired for cause. Moreover, the

Court does not read the written employment rules provided to Mr. Staples to be so

definite to, as a matter of law, demonstrate that Simmons breached an agreement it

made with Mr. Staples regarding his employment. The first provision Mr. Staples

points to states that “each employee will receive a fair hearing and fair treatment”

when he “bring[s] concerns and issues to the attention of Simmons Leadership.”

(Doc. 70-11 at 2.) Mr. Staples also points to Simmons’s policy on disciplinary

actions, which states that unsatisfactory job performance will be addressed through

disciplinary actions, including “verbal warnings, written warnings, suspension, or

termination of employment.” (Id. at 5.) The policy goes on to state that “[t]he



                                     Page 30 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 31 of 47




proper disciplinary action to use is dependent on the seriousness, cost, potential cost,

safety factor, and the number of times of the infraction.” (Id.) These assurances are

insufficient to warrant summary judgment in favor of Mr. Staples on his wrongful

termination claim.

          2.    Implied Covenant of Good Faith and Fair Dealing

      Mr. Staples’s motion for summary judgment on his wrongful termination

claim under a theory of implied contract is also due to be denied. In Arkansas, even

employment relationships terminable at-will contain an implied covenant of good

faith and fair dealing, which under limited circumstances, allows at-will employees

to bring a wrongful termination claim. See Smith, 804 S.W.2d at 684. According to

Mr. Staples, Simmons breached this implied covenant of good faith and fair dealing

by: (1) telling Mr. Staples the day before it allegedly met with the other Defendants

to plan his ouster that Mr. Staples would lead Simmons’s efforts to begin selling its

products directly; (2) never indicating that it would terminate Mr. Staples’s

employment; and (3) going silent and allowing Mr. Staples to be terminated. (See

Doc. 70 at 28.) Mr. Staples has failed to show that these are the types of

circumstances that would lead an Arkansas court to hold that, as a matter of law,

Simmons breached the implied covenant of good faith and fair dealing between them.




                                      Page 31 of 47
        Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 32 of 47




Therefore, Mr. Staples is not entitled to summary judgment under this theory of

liability.

       Simmons asserts that it is entitled to summary judgment because the

undisputed evidence demonstrates that it fired Mr. Staples for cause. According to

Simmons, because most of Mr. Staples’s job duties involved tasks for RMFS, it had

no need for his services once RMFS relieved him of his duties, and thus, was justified

in terminating his employment. The Court is unconvinced that these facts entitle

Simmons to summary judgment on this claim. Although it is true that Simmons

waited to fire Mr. Staples until after RMFS had relieved him of his duties as general

manager, there is evidence that Simmons was in discussions with RMFS regarding

plans to terminate Mr. Staples several days before RMFS ended Mr. Staples’s role

as general manager. Indeed, it is arguable that Simmons was not a bystander to

RMFS’s decision to sever its ties with Mr. Staples, but instead, a willing participant

in that decision. Viewing this evidence in the light most favorable to Mr. Staples, a

rational jury could conclude that something other than RMFS’s decision to end its

relationship with Mr. Staples motivated Simmons to terminate his employment. As

Simmons makes no other argument as to why, under Arkansas law, it should be

granted summary judgment on this theory of liability, Simmons’s motion for

summary judgment on this claim is due to be denied.



                                     Page 32 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 33 of 47




         3.     Public Policy Exception

      Under the public policy exception to Arkansas’s at-will employment doctrine,

an employer may be liable for wrongful termination in:

      (1) cases in which the employee is discharged for refusing to violate a
      criminal statute; (2) cases in which the employee is discharged for
      exercising a statutory right; (3) cases in which the employee is
      discharged for complying with a statutory duty; and (4) cases in which
      employees are discharged in violation of the general public policy of the
      state.

Sterling Drug, Inc. v. Oxford, 743 S.W.2d 380, 383 (Ark. 1988) (quoting Scholtes, 548

F. Supp. at 494).

      According to Mr. Staples, his termination falls within the public policy

exception because he was terminated only after he raised ethical concerns regarding

whether Simmons should be paying an invoice on behalf of RMFS for waffle

packaging that Mr. Staples believed was being sold solely through HWE. Simmons

has presented evidence that it terminated Mr. Staples for different reasons. Namely,

that, after Walker decided he no longer wanted Mr. Staples to serve as the general

manager of RMFS, Simmons determined that Mr. Staples’s job duties would

essentially be eliminated. Therefore, Mr. Staples’s motion for summary judgment

on his claims brought under the public policy exception to Arkansas’s at-will

employment doctrine is due to be denied.




                                     Page 33 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 34 of 47




      Simmons contends that it is entitled to summary judgment on this claim

because Mr. Staples’s proffered reason for his termination is illogical. As Simmons

notes, it appears that Mr. Staples’s instructions that Simmons not pay the disputed

invoices would save Simmons money. Nonetheless, the Court concludes that there

is a question of fact as to whether Simmons terminated Mr. Staples due to the issues

he raised regarding the payment of the waffle packaging invoices. Although it

appears that Simmons would save some money by not paying these invoices, the

record reflects that much of Simmons’s profitability was dependent on its

relationships with RMFS, HWE, and Walker. Thus, a reasonable jury could find that

it was actually more beneficial for Simmons to turn a blind-eye to the invoices so that

it could stay in Walker’s good graces and maintain its business relationship with his

companies.

      Moreover, Mr. Staples has presented evidence that, during the time period

leading up to his firing, his objections to the invoices were widely discussed. This

includes evidence that, the day before Simmons’s President met with Walker about

the future of their companies’ relationship, he discussed this issue with Mr. Staples

and told Mr. Staples that he would try to bring clarity to the invoice issue at the

meeting. Based on this evidence, the Court concludes that Simmons’s argument as

to why it cannot be held liable under Arkansas’s public policy exception to the at-will



                                      Page 34 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 35 of 47




employment doctrine fails. Accordingly, Simmons’s motion for summary judgment

on this claim is due to be denied.

          4.    Joint Venture Liability

      In his motion for summary judgment, Mr. Staples claims that HWE and

RMFS are liable for wrongful termination based on the theory of joint venture

liability. However, Mr. Staples did not include a claim for wrongful termination

against HWE or RMFS in his Second Amended Complaint. (See Doc. 38.) Instead,

it appears that he asserted this claim for the first time in the parties’ Joint Status

Report, which was filed on February 4, 2019. This was well after the Scheduling

Order’s August 1, 2018 deadline for adding new causes action. (See Doc. 43 at 1.)

      Mr. Staples has given no reason why the Court should allow him to amend his

complaint to include wrongful termination claims against HWE and RMFS at this

late stage in the litigation. Thus, the Court concludes that Mr. Staples is not entitled

to amend his complaint to include a wrongful termination claim against HWE or

RMFS. See Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1419 (11th Cir. 1998) (noting that

under Federal Rule of Civil Procedure 16(b) a plaintiff must demonstrate good cause

before being allowed to amend his complaint after the scheduling order’s deadline to

do so has passed). As this claim is not properly before this Court, Mr. Staples’s

motion for summary judgment against HWE and RMFS on his newly asserted



                                      Page 35 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 36 of 47




wrongful termination claim against them is due to be denied. Further, any such

asserted claim is struck and dismissed.

       I.      Count Nine: Civil Conspiracy – Wrongful Termination

       In Count Nine, Mr. Staples brings a civil conspiracy claim against all three

Defendants.11 The underlying acts that Mr. Staples says support this claim are the

acts that he points to as supporting the wrongful termination claims that he brings in

Counts Seven and Eight. Simmons asserts that summary judgment is due to be

granted on this claim because it is the only party named a Defendant to these

underlying counts. Simmons is correct in that conspiracy requires “concerted action

between two or more persons.” AmSouth Bank, N.A. v. Spigener, 505 So. 2d 1030,

1040 (Ala. 1986) (quoting Snyder v. Faget, 326 So. 2d 113, 119 (1976)). However, “[a]


11       Although the parties have stated that they are in agreement that Alabama law applies to this
claim, Mr. Staples and Simmons have, at various points, cited to both Alabama and Arkansas law
when discussing Count Nine. Due to the Court’s determination that Arkansas law governs Mr.
Staples’s wrongful termination claims, it questions whether Alabama law should apply to Mr.
Staples’s claim that Defendants conspired to terminate him. However, this distinction is of no
moment because claims for civil conspiracy under Alabama and Arkansas law include the same
elements. Compare Johnson, 539 So. 2d at 169 (noting that civil conspiracy consists of “the
combination of two or more persons to do (a) something that is unlawful, oppressive, or immoral;
or (b) something that is not unlawful, oppressive or immoral, by unlawful, oppressive, or immoral
means; or (c) something that is unlawful, oppressive, or immoral, by unlawful, oppressive, or
immoral means.”) with Chambers v. Stern, 64 S.W.3d 737, 743 (Ark. 2002) (“[I]n order to prove a
civil conspiracy, [one] must show a combination of two or more persons to accomplish a purpose
that is unlawful or oppressive or to accomplish some purpose, not in itself unlawful, oppressive or
immoral, by unlawful, oppressive or immoral means, to the injury of another.” (internal quotations
and citations omitted)). As under Alabama law, Arkansas law provides that “conspiracy is not
actionable in and of itself, but recovery may be had for damages caused by acts committed pursuant
to the conspiracy.” See id. Thus, as to Count Nine, the Court cites to Alabama law with the
understanding that its analysis applies equally under Arkansas law.


                                            Page 36 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 37 of 47




civil conspiracy claim operates to extend, beyond the active wrongdoer, liability in

tort to actors who have merely assisted, encouraged, or planned the wrongdoer’s

acts.” DGB, LLC v. Hinds, 55 So. 3d 218, 234 (Ala. 2010) (quoting 16 Am. Jur. 2d

Conspiracy § 57 (2009)). Thus, as long as a plaintiff shows that a defendant worked

together with others to engage in unlawful conduct, it may bring a civil conspiracy

claim against that defendant. See id.

      Here, Simmons has failed to establish that it cannot be held liable for Mr.

Staples’s claims of wrongful termination. Moreover, it is at least arguable that the

proposals outlined in Eisenman’s memorandum demonstrate that HWE and RMFS

assisted, encouraged, and planned Simmons’s termination of Mr. Staples’s

employment. Accordingly, Defendants’ motions for summary judgment as to Count

Nine are due to be denied. Mr. Staples’s motion for summary judgment as to this

Count is also due to be denied because, as stated above, questions of fact remain as

to whether he has a valid claim for wrongful termination.

      J.     Count Ten: Defamation

      In Count Ten, Mr. Staples brings a defamation claim against HWE and

RMFS. To make out a defamation claim under Alabama law, “the plaintiff must

show that the defendant was at least negligent, in publishing a false and defamatory

statement to another concerning the plaintiff, which is either actionable without



                                        Page 37 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 38 of 47




having to prove special harm (actionable per se) or actionable upon allegations and

proof of special harm (actionable per quod).” Nelson v. Lapeyrouse Grain Corp., 534

So. 2d 1085, 1091 (Ala. 1998) (internal citations and footnote omitted). “Spoken

words that impute to the person of whom they are spoken the commission of an

indictable criminal offense involving infamy or moral turpitude constitute slander

actionable per se.” Id. (citing Ceravolo v. Brown, 364 So. 2d 1155 (Ala. 1978)). If a

statement constitutes slander per se, a plaintiff may succeed on his defamation claim

even if he cannot prove actual harm to his reputation. See Delta Health Grp., Inc. v.

Stafford, 887 So. 2d 887, 897 (Ala. 2004).

       Mr. Staples’s defamation claim is based on the testimony by Caffey that, at

some point after the fall of 2017, Walker told her that Mr. Staples “had stolen money

from him or his business.” (See Doc. 70-8 at 4.)12 HWE and RMFS’s sole argument

in support of their motion for summary judgment on Mr. Staples’s defamation claim

is that Mr. Staples is unable to show that this statement harmed his reputation. This

argument, however, ignores the fact that Mr. Staples is not required to demonstrate

that Walker’s comments actually harmed his reputation because an accusation that


12      Well after the briefing period had expired, HWE and RMFS filed a motion to strike
Caffey’s affidavit. (See Doc. 106.) The motion asserts that Caffey’s deposition revealed that the
affidavit was not actually acknowledged before a notary public and that Caffey now admits that she
cannot recall the exact statements made by Walker. (See id.) This motion is due to be denied
because it essentially asks the Court to strike Caffey’s affidavit based on evidence obtained after
the discovery and dispositive motion deadlines had passed.


                                           Page 38 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 39 of 47




Mr. Staples stole from Walker would constitute slander per se. See Nelson, 534 So.

2d at 1091–92 (“An oral publication imputing a crime of larceny falls within [the

definition of slander per se].”). It is enough for Mr. Staples to present evidence that

Walker negligently made this defamatory statement to Caffey. As he has done so,

HWE and RMFS’s motion for summary judgment on Mr. Staples’s defamation

claim is due to be denied.

      Mr. Staples’s motion for summary judgment on his defamation claim is also

due to be denied. Walker denies making any defamatory statements about Mr.

Staples. (See Doc. 95-1 at 8.) Thus, there is a question of material fact as to whether

Walker ever told Caffey that Mr. Staples had stolen from him.

      K.     Count Eleven: Tortious Interference with Business Relationship
             with Sysco

      In Count Eleven, Mr. Staples brings a tortious interference claim against

HWE and RMFS, alleging that Walker’s defamatory statements about him

interfered with his business relationship with Sysco. This claim fails because Mr.

Staples has not presented evidence that Walker’s allegedly defamatory statements

actually interfered with any of his relationships within the food services industry. See

White Sands, 32 So. 3d at 14 (noting that for a plaintiff to succeed on a wrongful




                                      Page 39 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 40 of 47




interference with a business relationship claim he must show intentional interference

with a protectable business relationship and damages). 13

       The only person connected to Sysco who testified that Walker made

defamatory statements about Mr. Staples was Caffey. Mr. Staples has presented no

evidence that Caffey ever repeated Walker’s comments to Sysco employees or

attempted to block Mr. Staples from working with Sysco due to these comments. In

fact, according to her affidavit, Caffey disbelieved these comments, and they did not

cause her to lower her opinion of Mr. Staples.

       Mr. Staples also points to Caffey’s testimony that other food industry

professionals, including Sysco employees, called her and “indicated . . . that Mr.

Walker had been calling them making similar defamatory statements” about Mr.

Staples. (See Doc. 70-8 at 5.) But this evidence does not save Mr. Staples’s tortious

interference claim because it fails to show that any of these individuals took any

adverse action against Mr. Staples as a result of Walker’s statements. Caffey stated

that it was her opinion that Walker contacted these individuals because he “intended

to harm Mr. Staples’[s] reputation and business relationships in the food industry.”


13      The parties agree that Alabama law applies to Count Eleven. (See Doc. 66 at 7.) Even if
Arkansas law applied, Mr. Staples’s failure to demonstrate that Walker’s comments harmed his
business relationships would be fatal to this claim. See Stewart Title Guar. Co. v. Am. Abstract &
Title Co., 215 S.W.3d 596, 601 (Ark. 2005) (noting that elements of tortious interference claim
include “intentional interference [that] induc[es] or caus[es] a breach or termination of the
relationship or expectancy.”).


                                          Page 40 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 41 of 47




(See id.) However, she did not testify that she was aware that Walker’s statements

actually harmed any of Mr. Staples’s business relationships.

       HWE and RMFS have presented evidence that Mr. Staples’s business

relationships within the food industry were not harmed. Mr. Staples testified that he

has not sought employment with Sysco since his termination from Simmons. (See

Doc. 70-1 at 28.) He additionally testified that he had received no indication from

Radian, the entity that HWE and RMFS contend employs Caffey, that its lack of

interest in hiring him was based upon Walker’s comments. (See id. at 29.) No other

food services entity that Mr. Staples sought employment from directly asked him

about Walker’s comments. (See id.) Absent evidence that Walker’s statements cost

Mr. Staples employment opportunities or affected any other protectable business

interest, Mr. Staples’s tortious interference claim based upon those comments fails

as a matter of law. Accordingly, with respect to Count Eleven, Mr. Staples’s motion

for summary judgment is due to be denied, and HWE and RMFS’s motion for

summary judgment as to this Count is due to be granted. 14




14      HWE and RMFS object to Caffey’s statement that other people within the food industry
informed her that Walker had made defamatory statements about Mr. Staples, arguing that this
constitutes inadmissible hearsay. (See Doc. 93 at 22.) Because the introduction of this evidence
does not change the result of this Opinion, HWE and RMFS’s objections to Mr. Staples’s use of
this evidence are moot.


                                          Page 41 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 42 of 47




      L.        RMFS’s Counterclaims

      In addition to asserting that it is entitled to summary judgment on all of

Plaintiffs’ claims against it, RMFS contends that it is entitled to summary judgment

on: (1) its breach of fiduciary duty counterclaim against Mr. Staples; and (2) its aiding

and abetting breach of fiduciary duty counterclaim against Mrs. Staples.

           1.     Federal Rule of Civil Procedure 8(b)(6)

      As a threshold matter, the Court will address RMFS’s contention that

Plaintiffs have, by default, admitted the majority of the factual allegations RMFS

pled to support its counterclaims. Federal Rule of Civil Procedure 8(b)(6) provides

that “[a]n allegation . . . is admitted if a responsive pleading is required and the

allegation is not denied.” Fed. R. Civ. P. 8(b)(6). Here, Plaintiffs failed to respond

to paragraphs 23–70 of the counterclaims RMFS filed in response to the Second

Amended Complaint. Relying on the Eleventh Circuit’s decision in Ashley v.

Jaipersaud, 544 F. App’x 827 (11th Cir. 2013), RMFS asserts that due to this

omission the Court should consider Plaintiffs to have admitted all of the facts

contained within these paragraphs. Plaintiffs, for their part, do not present any

argument as to why Rule 8(b)(6) does not apply.

      Nonetheless, the Court declines to deem Plaintiffs to have admitted the facts

set forth in paragraphs 23–70 of RMFS’s counterclaims. The Supreme Court has



                                      Page 42 of 47
       Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 43 of 47




admonished that “[t]he Federal Rules reject the approach that pleading is a game of

skill in which one misstep by counsel may be decisive to the outcome and accept the

principle that the purpose of pleading is to facilitate a proper decision on the merits.”

United States v. Hougham, 364 U.S. 310, 317 (1960). Thus, several federal courts have

reasoned that “[t]he failure to deny the same allegations in an amended complaint

does not constitute an admission . . . where the original complaint contained

substantially the same allegations and the defendant denied them in answer to that

complaint.” See Peak v. ReliaStar Life Ins. Co., No. 1:16-cv-3491-AT, 2018 WL

6380772, *2 (N.D. Ga. Sept. 28, 2018) (quoting In re Izaguirre, 166 B.R. 484, 489

(Bankr. N.D. Ga. 1994)); Daniel v. Dekalb Cty. Sch. Dist., No. 1:10-CV-3455-SCJ-

LTW, 2013 WL 12095217, at *4 (N.D. Ga. Dec. 23,2013), report and recommendation

adopted, 2014 WL 12519801 (N.D. Ga. Feb. 26, 2014), aff’d, 600 F. App’x 632 (11th

Cir. 2014) (“[W]hen the defendant answers an original complaint and the amended

complaint makes substantially the same allegations, the denials in the original

complaint suffices as a denial to substantially similar averments in the amended

complaint and in such circumstances, a default judgment is not appropriate.”).

      Here, although, as RMFS notes, Plaintiffs did not respond to paragraphs 23–

70 of their amended counterclaims, Plaintiffs did respond to substantially similar

allegations contained within RMFS’s original counterclaims. (See Doc. 31.) This



                                      Page 43 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 44 of 47




distinguishes this case from Ashley where, while the Eleventh Circuit noted that the

defendant had answered the original complaint, it did not discuss whether the factual

allegations made in the amended complaint were substantially similar to those made

in the original complaint. See Ashley, 544 F. App’x at 829 & n.3. Moreover,

ultimately, the Eleventh Circuit’s holding in Ashley did not turn on the defendant’s

failure to respond to the plaintiff’s amended complaint, but instead, was based on

the court’s conclusion that the defendant had failed to raise the arguments made on

appeal before the district court. See id. at 829–30. As the factual allegations that

Plaintiffs answered in their response to RMFS’s original counterclaims are nearly

identical to those made in RMFS’s amended counterclaims, the Court concludes

that it would be inappropriate to deem Plaintiffs’ failure to respond to those claims

as judicial admissions.

          2.    Breach of Fiduciary Duty

      RMFS argues that Mr. Staples breached fiduciary obligations he owed it when

he: (1) sent an email to a competitor which contained confidential information

concerning RMFS’s sales and volume revenue; (2) caused RMFS to enter into a

broker arrangement with Diversified Sales & Marketing, an entity that Mrs. Staples

had a 60% ownership interest in; (3) paid unauthorized commissions on behalf of

RMFS to DSM3; (4) asked a prospective broker for RMFS to hire Mrs. Staples and



                                     Page 44 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 45 of 47




his daughter as a quid pro quo for RMFS’s business; and (5) approved

reimbursement of his personal expenses by RMFS. (See Doc. 77 at 34–37.) RMFS

contends that Mrs. Staples is liable for aiding and abetting Mr. Staples’s breach of

fiduciary duty because she knew that he owed RMFS a duty of loyalty and care and

profited from Mr. Staples’s actions.

      Because the Court has concluded that RMFS’s failure to respond to these

allegations did not constitute judicial admissions, RMFS is not entitled to summary

judgment based on these unverified allegations. Mr. Staples has presented evidence

that casts doubt as to whether he breached any fiduciary obligation owed RMFS. For

example, he testified that Walker understood that Mrs. Staples would have an

ownership interest in Diversified Sales & Marketing, and his daughter Blair’s

testimony contradicts RMFS’s assertion that Mr. Staples used images of Walker

without Walker’s permission. Other evidence suggests that during his time as

general manager Mr. Staples provided RMFS with documentation about the

expenses he was approving on behalf of the company. Though Plaintiffs do not

appear to dispute that Mr. Staples emailed RMFS’s competitor or asked a

prospective broker to hire his family members, RMFS has failed to sufficiently

demonstrate that it suffered damages as a result of these actions. Thus, the Court

cannot say, as a matter of law, that Mr. and Mrs. Staples are liable to RMFS on these



                                       Page 45 of 47
      Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 46 of 47




counterclaims. Accordingly, RMFS’s motion for summary judgment on its breach

of fiduciary duty counterclaims is due to be denied. As there are unresolved factual

disputes surrounding these claims and Plaintiffs have not moved for summary

judgment on RMFS’s counterclaims, the Court declines to address, at this time,

Plaintiffs’ arguments that RMFS’s claims are time-barred and that the defenses of

estoppel and waiver apply.

V.          Conclusion

      For the reasons stated above, Mr. Staples’s motion for summary judgment

(doc. 69) is due to be DENIED, and Mrs. Staples’s motion for summary judgment

(doc. 71) is also due to be DENIED. Simmons’s motion for summary judgment (doc.

72) is due to be GRANTED in PART and DENIED in PART, and HWE and

RMFS’s motion for summary judgment (doc. 76) is also due to be GRANTED in

PART and DENIED in PART. HWE and RMFS’s motion to strike (doc. 106) is due

to be DENIED. The parties’ request for oral argument (doc. 103) is due to be

DENIED. An Order consistent with this Opinion will be entered contemporaneously

herewith.




                                    Page 46 of 47
Case 7:18-cv-00160-LSC Document 108 Filed 07/24/19 Page 47 of 47



DONE and ORDERED on July 24, 2019.



                                       _____________________________
                                               L. Scott Coogler
                                          United States District Judge
                                                                         194800




                            Page 47 of 47
